Citation Nr: 0810294	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-12 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1967 to 
February 1971 and from October 1991 to October 1993, with 
additional service in the North Carolina Army National Guard.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 rating decision in which the RO, inter 
alia, denied the veteran's claim for service connection for 
PTSD.  In September 2004, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in March 2005, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in April 2005.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Although the record includes a number of assessments and 
diagnoses of PTSD, the weight of the competent, probative 
evidence establishes that the veteran does not meet the 
diagnostic criteria for PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38  
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2007). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a February 2003 pre-rating letter and a 
June 2005 post-rating letter, the RO provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The June 2005 VCAA letter specifically 
informed the veteran to submit any evidence in his possession 
pertinent to the claim on appeal.  The February 2004 RO 
rating decision reflects the initial adjudication of the 
claim after issuance of the February 2003 letter.  After 
issuance of the January 2005 letter, and opportunity for the 
veteran to respond, the August 2005 supplemental SOC (SSOC) 
reflects readjudication of the claim.  Hence, the veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

Regarding the Dingess/Hartman notice requirements, the RO 
provided the veteran with information as to the assignment of 
disability ratings and effective dates in a March 2006 
letter.  Although the RO did not readjudicate the claim after 
issuance of this letter, the decision herein denies the claim 
for service connection.  Thus, no disability rating or 
effective date is being, or is to be, assigned.  Thus, there 
is no possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, National Guard records, 
service personnel records, VA and private treatment records, 
and the reports of January and February 2005 VA examinations.  
Also of record and considered in connection with the claim 
are various statements provided by the veteran or by his 
representative, on his behalf.  

The Board notes during VA treatment in August 2004, the 
veteran reported that he had been receiving Social Security 
disability for approximately the past year for 
"depression."  The Social Security Administration (SSA) 
decision is not of record, however, the veteran was not 
awarded SSA benefits for PTSD, but rather, as he stated, 
depression.  There has been no argument that the SSA records 
are pertinent to the claim being adjudicated in this decision 
as to require that additional adjudication resources be 
expended to obtain these records.  See 38 U.S.C.A. 
§ 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).   Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.   
38 C.F.R. § 3.304(f) (2007).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2007).  

Considering the claim for service connection in light of the 
above-noted authority, the Board finds that the claim must 
denied because the preponderance of the evidence establishes 
that the first criterion for a grant of service connection 
for PTSD is not met.

The veteran asserts that he has PTSD that is related to 
various stressors in service.  In an April 2003 stressor 
statement, he reported that his convoy was hit in Vietnam and 
that he witnessed casualties.  He described seeing a good 
friend step on a land mine, resulting in the loss of both 
legs, and killing many enemy soldiers, whose bodies were then 
placed in a large hole, covered with diesel fuel, and burned.  
In his September 2004 NOD, the veteran reported that the base 
he served on in Vietnam was repeatedly attacked.  

The pertinent evidence of record includes the veteran's 
service medical records and National Guard records, which 
include no findings or diagnosis of PTSD.  

Records of VA treatment from February 1973 to December 2004 
reflect an August 1982 finding of PTSD.  The veteran's 
diagnosis in November 1996 was anxiety disorder, questionable 
paranoia, rule out bipolar, and history of PTSD.  In February 
2004, the veteran was referred for neuropsychological 
assessment by psychiatry to determine the extent and nature 
of cognitive dysfunction.  The veteran was seen on two 
occasions for five hours of testing, one hour of interview, 
and four hours of test interpretation and report writing.  
The psychologist noted that, while scales associated with 
PTSD were elevated, the validity of the veteran's responses 
were questionable, due to possibly even greater exaggeration 
of symptoms on this latter part of the measure than on 
earlier items associated with mood and thought disorder.  The 
diagnosis was depressive disorder, not otherwise specified.  
The impression during treatment in August 2004 was PTSD, with 
possible psychotic features, depressive disorder, not 
otherwise specified, and rule out cognitive impairment.  The 
most recent record of VA treatment, from December 2004, 
indicates that the veteran was carrying a diagnosis of 
probable schizophrenia, chronic, and questionable depression.  

Records of private treatment from the Goldsboro Psychiatric 
Clinic from May 2003 to June 2004 reflect findings of and 
treatment for PTSD.  The veteran was afforded a psychiatric 
evaluation in May 2003.  He reported that he served in the 
Army from 1967 through 1970, and spent a total of 18 months 
in Vietnam, where he served with the 4th Division in Field 
Artillery.  He described PTSD symptoms since his return from 
Vietnam.  The Axis I diagnosis was PTSD, chronic.  On Axis 
IV, the psychiatrist noted combat in Vietnam.  The 
psychiatrist opined that, because of the veteran's service-
connected PTSD, he was unable to sustain work and social 
relationships and, therefore, would consider him permanently 
and totally disabled and unemployable.  In a June 2004 
letter, the veteran's psychiatrist noted that, while in 
Vietnam, the veteran witnessed injuries and deaths of 
numerous fellow soldiers, and that he and the places he was 
staying frequently received incoming fire.  The Axis I 
diagnosis was PTSD, chronic, and combat in Vietnam was again 
indicated on Axis IV.  The psychiatrist added that, because 
of the veteran's service-connected PTSD, he was still unable 
to sustain work and social relationships and therefore, he 
considered him permanently and totally disabled and 
unemployable.  

The veteran was afforded a VA examination in January 2005.  
The veteran described difficulties beginning in 1971, stating 
that he felt, "all closed up."  He reported serving in 
Pleiku in Vietnam in the 105th Battery, 45th Group.  The 
veteran described several post-military stressors, including 
several serious motor vehicle accidents.  When asked about 
military stressors, the veteran described his convoy being 
hit, and his friend being wounded.  The veteran reported 
visiting his friend at the hospital, but that he never 
returned to the unit.  When asked about any other traumatic 
experiences, the veteran said, "We were hit all the time."  

The examiner acknowledged review of the claims file and 
discussed the veteran's medical record, including the May 
2003 report from the Goldsboro Psychiatric Clinic.  On 
examination, the veteran endorsed almost every symptom in 
DSM-IV for PTSD.  The examiner stated that, because of the 
rather sharp disparity between past diagnoses, and the 
somewhat rather perplexing current presentation of the 
veteran, and in the best interest of obtaining a further 
evaluation, it was his opinion that the veteran should have 
psychological testing to ascertain the true nature and extent 
of his current symptomatology and complaints.  The Axis I 
diagnosis was depressive disorder, not otherwise specified.  

As such, in February 2005 the veteran was afforded a VA 
psychological evaluation for his claimed PTSD.  The veteran 
described service in Vietnam, where he was stationed at 
Pleiku.  He reported being involved in small arms combat and 
coming under fire.  He added that, while he was not injured, 
he did see others wounded and killed at least weekly.  When 
asked to describe his worst experience in Vietnam, the 
veteran described seeing his good friend killed when their 
convoy was attacked.  

The examiner acknowledged review of the claims file and 
discussed the evidence, including the veteran's April 2003 
stressor statement and May 2003 private psychiatric 
evaluation.  The examiner noted that the May 2003 evaluation, 
although noting a multitude of PTSD symptoms endorsed by the 
veteran, gave no recounting of traumatic experiences or other 
corroborating information.  The veteran endorsed every 
symptom for the DSM-IV PTSD diagnosis.  Trauma were related 
as seeing his friend die in convoy, feeling numb at that 
time, and reexperiencing this as well as fire fights 
experienced on a daily basis.  The examiner stated that, if 
taken at face value, the duration and clinical significance 
of the veteran's reported symptoms, would meet the DSM-IV 
criteria.

However, the examiner noted that the veteran's response to 
psychometrics was characterized by gross symptom 
overreporting on the MMPI-2, to such a degree that the 
instrument was invalid for diagnostic purposes.  The examiner 
added that the veteran's responses on this test included 
endorsement of highly unusual and bizarre items that were not 
typically endorsed by even acutely psychotic inpatients, but 
that his responses gave no indication of inconsistency of 
report, as measured by other validity scales, that would have 
suggested confusion or inability to comprehend the items 
themselves.  Given the veteran's response to the MMPI-2, he 
was given the M-FAST interview, a standardized measure of 
potential malingering and symptom exaggeration.  On this 
measure, the veteran placed well above the conservative cut 
off used to indicate an invalid symptom report that is not 
typical of actual psychopathology.  As such, the examiner 
opined that the veteran's report of "heavy" combat exposure 
and PTSD symptoms that were nearly one standard deviation 
above the mean for actual combat related PTSD appeared to be 
of questionable reliability.  

In summary, the examiner stated that, despite the veteran's 
report of every DSM-IV PTSD symptom, and a multitude of 
extreme and unusual psychotic-like symptoms, he could not 
endorse a diagnosis of PTSD due to his apparently unreliable 
symptom report as documented by psychometrics.  In addition, 
the examiner noted that the veteran's display, while often 
vague and involving content of extreme psychopathology, did 
not involve actual display of disorganization and congruent 
psychotic behavior during interview.  The examiner added that 
the veteran's report of many of his symptoms being present 
since military service did not seem to match earlier records 
of VA treatment.  He also noted that there was some 
indication of symptom incongruence during the veteran's prior 
psychological evaluations.  The examiner, therefore, 
concluded that, until a more reliable evaluation of the 
veteran could be obtained, he would continue a prior 
diagnosis of depression, based on the claims file history.  
The Axis I diagnoses were depressive disorder, not otherwise 
specified, by history, and rule out malingering.  

Following this VA examination, in June 2005, a psychiatrist 
from the Goldsboro Psychiatric Clinic sent a letter in which 
he reported that he had examined the veteran in April, when 
he reported serving in Vietnam for 18 months, where he 
received much incoming and witnessed people being killed.  
The veteran reported that he started having nightmares in 
1971 and that he continued to have nightmares at least six 
times per week, flashbacks at least four or five times a 
week, and panic attacks seven to ten times a week.  The Axis 
I diagnoses were PTSD, chronic, and chronic major depression.  
On Axis IV, the psychiatrist noted Vietnam War stressors.  

The Board notes that the medical evidence of record contains 
conflicting evidence on the question of whether the veteran 
actually meets the diagnostic criteria for PTSD, consistent 
with the first criterion for a grant of service connection 
for PTSD.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 
Vet. App. at 470-71.

The Board acknowledges that records of VA treatment from 
April 1982 and August 2004 and the records of private 
treatment from Goldsboro Psychiatric Clinic all indicate that 
the veteran has a diagnosis of PTSD.  However, such diagnoses 
are of limited probative value.  In this regard, while the 
August 2004 record of VA treatment notes that the veteran was 
carrying diagnoses of PTSD and depression related to combat, 
both the April 1982 and August 2004 records of VA treatment 
include findings of PTSD without relating the diagnosis to a 
specified stressor.  Moreover, neither of these records of VA 
treatment reflects that the claims file was reviewed or that 
the veteran was afforded psychological testing.  

Regarding the medical records from Goldsboro Psychiatric 
Clinic, the May 2003 and June 2004 evaluations also did not 
relate the veteran's PTSD to a specified stressor, but, 
rather, only listed combat in Vietnam on Axis IV.  Neither of 
these two reports of evaluation reflects that the 
psychiatrist reviewed the claims file.  While the June 2005 
letter from the veteran's psychiatrist relates the diagnosis 
of PTSD to Vietnam War stressors, including receiving 
incoming fire and witnessing people being killed, there is, 
again, no indication that the claims file was reviewed prior 
to rendering a diagnosis.  In addition, the private 
psychiatric records do not reflect that psychological 
testing, such as the MMPI-2, was conducted.  

Hence, as the medical records that reflect diagnoses of PTSD 
were not based on review of the entire claims file, did not 
include psychological testing, and, in some cases, did not 
link PTSD to a particular stressor, the Board finds that this 
medical evidence is not probative evidence on the question of 
whether the veteran actually meets the diagnostic criteria 
for PTSD.  

In a June 2005 statement, the veteran asserted that the 
diagnosis of PTSD from the private psychiatrist should be 
afforded greater probative weight because of his longstanding 
treatment of the veteran.  The veteran's representative 
reiterated this argument in his February 2008 Informal 
Hearing Presentation.  However, the Court has expressly 
declined to adopt a "treating physician rule" that would 
afford greater weight to the opinion of the veteran's 
treating physician over the opinion of a VA or other 
physician.  See, e.g., Winsett v. West, 11 Vet. App. 420 
(1998), citing Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

By contrast, the Board finds probative the opinion of the 
February 2005 VA examiner, who concluded that the veteran did 
not meet the criteria for a diagnosis of PTSD.  The Board 
notes that the examiner rendered this opinion after 
thoroughly reviewing the claims file, and discussing the 
evidence, including previous diagnoses of PTSD, examining the 
veteran, and conducting psychological testing.  The examiner 
also provided bases for his conclusion that he could not 
endorse a diagnosis of PTSD, specifically, the veteran's 
unreliable symptom report, as documented by psychometrics, 
his presentation, and inconsistencies between the veteran's 
report and the medical evidence of record.  

Thus, the Board finds that the most probative medical 
evidence to address whether the veteran, in fact, meets the 
diagnostic criteria for PTSD according to DSM-IV, the medical 
opinion obtained for the express purpose of clarifying a 
sharp disparity between previous diagnoses, weighs against 
the claim.  

As the preponderance of the competent evidence establishes 
that the first criterion for service connection for PTSD, a 
medical diagnosis of the condition, has not been met, service 
connection for PTSD cannot be established, and the Board need 
not address the remaining criteria for service connection for 
PTSD.  See 38 C.F.R. § 3.304(f).  


In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's and his 
representative's written assertions; however, none of this 
evidence provides a basis for allowance of the claim.  As the 
appellant and his representative are not shown to be other 
than laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative opinion 
on a medical matter, such as whether the veteran's symptoms 
meet the diagnostic criteria for PTSD in accordance with DSM-
IV.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


